           Case 1:16-cv-06287-KPF Document 111 Filed 05/06/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________
michael@faillacelaw.com

                                                                                May 6, 2019

By ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re: Castillo Marcelino et al v. 374 Food Inc. et al
                  Index No. 16-cv-06287-KPF


Dear Judge Failla,

        We represent Plaintiff in the above referenced matter. We write to respectfully request
that the Notice of Appearance (Dkt. No. 109) be removed from the docket. The Notice of
Appearance was filed in error, as the case was on an outdated list of cases to file notice of
appearances for an associate who recently joined the firm. We thank the Court for its attention to
this matter.

                                                              Respectfully Submitted,

                                                              /s/ Michael Faillace
                                                              Michael Faillace, Esq.
                                                              Michael Faillace & Associates, P.C.
                                                              60 East 42nd Street, Suite 4510
                                                              New York, New York 10165




                           Certified as a minority-owned business in the State of New York
